09-1237-ag
         Islam v. Holder
                                                                                        BIA
                                                                                A076 026 583
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8 th day of December, two thousand nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                JON O. NEWMAN,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       _________________________________________
13
14       MOHAMMED HABIBUL ISLAM,
15                Petitioner,
16
17                         v.                                     09-1237-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, UNITED STATES DEPARTMENT
21       OF JUSTICE,
22                Respondent.
23       _________________________________________
24
25       FOR PETITIONER:                Bruno Joseph Bembi, Hempstead, New
26                                      York.
1    FOR RESPONDENTS:        Tony West, Assistant Attorney
2                            General; Keith I. McManus, Senior
3                            Litigation Counsel; Timothy G.
4                            Hayes, Trial Attorney, Office of
5                            Immigration Litigation, United
6                            States Department of Justice,
7                            Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Petitioner Mohammed Habibul Islam, a native and citizen

14   of Bangladesh, seeks review of the February 27, 2009 order

15   of the BIA denying his motion to reconsider.   In re Mohammed

16   Habibul Islam, No. A076 026 583 (B.I.A. Feb. 27, 2009).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of the case.

19       When, as here, an alien files a timely petition for

20   review from the denial of a motion to reconsider, but not

21   from the underlying decision for which reconsideration is

22   sought, we may review only the denial of the motion to

23   reconsider.   Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d

24   83, 89-90 (2d Cir. 2001).   Thus, to the extent Islam

25   challenges the BIA’s denial of his motion to reopen, we are

26   without jurisdiction to consider his arguments.   To the


                                   2
1    extent Islam challenges the denial of his motion to

2    reconsider, we find that the BIA reasonably denied that

3    motion because he failed to specify errors of fact or law in

4    its prior decision as required by 8 C.F.R. § 1003.2(b)(1).

5    See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.

6    2006) (per curiam) (holding that “[t]he BIA does not abuse

7    its discretion by denying a motion to reconsider where the

8    motion [merely] repeats arguments that the BIA has

9    previously rejected.”).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2) and Second

17   Circuit Local Rule 34(b).

18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21
22                               By:___________________________




                                   3